Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 03/08/2022.
Claims 1, 3, 5, 11 ,13 ,15 ,16, and 21 have been amended.
Claims 2, 4, 12, 14, and 20 have been cancelled.
Claims 1, 3, 5-11, 13, 15-19, and 21-23 are currently pending and have been examined.
Claims 1, 3, 5-11, 13, 15-19, and 21-23 are rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Applicant argues the amended limitations of the claims pertaining to identifying the location of elevators. These arguments are rendered moot in light of the newly applied art “Johnson” as cited in the updated rejection below.
Applicant has also argued the mapping of Thrun and the use of In re Harza because “the current claims require multiple patient transport apparatuses”. Examiner notes that the mapping of Thrun and application of the duplication of parts is specifically in response to the fact that Thrun aligns multiple passes of a single robot to generate a map versus taking single passes from multiple robots when developing the map. The exact source of the multiple paths is patentably insignificant because the generation of multiple mapping paths is a duplication of parts. Therefore given either one or multiple robots for mapping an area, one would be inclined to use all the robots available to gather as much data as possible to help speed up the map building process. The other applied arts explicitly teach multiple patient transport apparatuses and the examiner does not believe that Thrun precludes those assertions by the other applied arts. Therefore applicants arguments are not persuasive.
Regarding applicants argument’s regarding secondary considerations, those arguments are not persuasive. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997). Applicant also argues that ability of the instant applications ability to determine dead zones, however those ability are not claimed. However, Johnson in paragraph [0035] discloses the ability to determine dead zones.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542), Fujii (Cooperative Vehicle Positioning via V2V Communications and Onboard Sensors – NPL), and Delaware DOT (NPL), Thrun (NPL)(Robotic Mapping from IDS), and Johnson (U.S. Pub. No. 2015/0049959).
Regarding claim 1:
Shen teaches:
A mapping system (a system for generating pathway maps [0003]) comprising: 
[a plurality of patient transport] apparatuses (mobile devices (such as mobile/smart phones or tablets) [0013]) configured to be located in a facility (such as indoor location-based services, by leveraging the fact that many people walk in buildings [0013]) and being equipped with sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) [0013]) configured to produce readings as the [patient transport] apparatuses move in the facility (may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]),
a reference point designator disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]);
and a server being configured to: receive the readings indicative of a path and [an altitude] of the [patient transport] apparatuses (A pathway 108 is a designated path that mobile device users repeatedly walk on, such as a hallway, corridor, passageway of a building, a sidewalk, a road or other pathway. Pathway 108 is typically a constrained area in which all walkers move in substantially the same directions and originations. For example, a hallway with mostly back and forth motion. [0021]) over a network (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) and to analyze the readings to generate a virtual map of the facility based on analysis of the readings (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
log locations of the [patient transport] apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark [0068]) in response to one or more of: 
and a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes also teaches:
a server being configured to receive the readings over a network (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
a plurality of patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) configured to be located in a facility (A location detection system for person support apparatuses includes multiple network wireless access points that communicate with a plurality of mobile transceivers positioned on board the person support apparatuses.) and being equipped with sensors (fig. 2, location detector 102) configured to produce readings as the patient transport apparatuses move in the facility (In one embodiment, some of the patient support apparatuses 20 are able to determine their location within a healthcare facility 98 by way of a location system that utilizes a plurality of stationary modules 100 and stationary module transceivers 102. [0102]),
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box)); 
the sensors recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Shen in view of Hayes does not explicitly teach, however Fujii teaches:
being equipped with sensors (We assume that some vehicles are equipped with DSRC/WAVE communication devices. They are called equipped vehicles, and vehicles without those devices are called non-equipped vehicles. [page 2]) configured to recognize other [patient] transport apparatuses (Each equipped vehicle has a unique 48-bit MAC address according to the IEEE 802.11p standard. We call the vehicles which exist in the wireless range of vehicle i nearby vehicles of vehicle i. Since many safety applications require every vehicle to advertise its current position every 100ms, our proposed system assumes 100ms as a time unit (i.e. time slot interval), and equipped vehicles update positions of nearby vehicles every time slot. [page 2])
real-time traffic of the [patient] transport apparatuses (This paper has proposed a cooperative vehicle positioning system which provides accurate positions for ITS applications in real-time under the situation where some vehicles have GPS receivers and ranging sensors such as millimeter wave radar sensors and DSRC/WAVE communication devices [page 5]) within the facility (examiner notes the space of the network of cars participating in the V2V communication is being interpreted at “the facility”.) generated at least partially based on communication occurring between different [patient] transport apparatuses (Each equipped vehicle holds positions of nearby vehicles, and updates them every time slot. In order to update the positions, each vehicle detects its surrounding vehicles as well as its own GPS position and velocity. This information is transmitted via a Basic Safety Message to its nearby vehicles. On receiving each other’s GPS positions and relative positions, each equipped vehicle estimates the current positions of its own nearby vehicles. [page 2]) as [patient] transport apparatuses recognize other [patient] transport apparatuses (It is worth noting that the goal of our method is to allow equipped vehicles (i) to recognize the presence of non-equipped vehicles, and (ii) to estimate the positions of equipped vehicles more accurately than GPS and those of non-equipped vehicles. To achieve the second goal, each equipped vehicle uses multilateral range measurements from different vehicles (i.e. relative position information brought by ranging sensors). This enables to use GPS positions of nearby vehicles as “anchors”, and multilateration mitigates the GPS errors that those “anchors” originally contain. In addition, such multilateration can be explored to detect non-equipped vehicles to accomplish the first goal. However, due to asynchronous and distributed execution of position estimation, the “vehicle map” recognized by each equipped vehicle may be different from others. [page 2]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Fujii to provide a positioning system which “could reduce position errors of vehicles for average 85% and recognize 70% of all nearby vehicles with an error of less 1m. [Fujii, page 5]”.
Shen in view of Hayes and Fujii does not explicitly teach, however Delaware DOT teaches:
and a layer (see menu on left that can turn on and off the layers (i.e. generate)) incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) comprising real-time traffic of the [patient] transport apparatuses (colored dots represent condition of the traffic in real time) within the facility (Delaware is the defined bounds (i.e. facility) in this use but can be combined with Shen and Hayes as shown above to work in any facility (i.e. define bounds))
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes and Fujii to include the teachings as taught by Delaware DOT to provide a map that is updateable in real time with pertinent information.
Shen in view of Hayes, Fujii, and Delaware DOT do not teach, however Thrun teaches:
align logged locations of the [patient transport] apparatuses (fig. 4, raw data in 4a being aligned in 4b; fig. 5a and 5c; Figure 5a shows an example of a data set mapped using EM. In this specific example, the robot measures 28 landmarks that are perceptually indistinguishable. These landmarks correspond to corners, intersections and distinctive places [page 13]);
and merge the paths of the [patient transport] apparatuses to generate refined paths (aligning the landmark locations as shown in fig. 5a results in the merging of the paths as shown in 5c; examiner notes that while the merged paths taught by Thrun shows multiple passes from a single robot, though duplication of parts (multiple robots each doing one pass) has no patentable significance. See MPEP 2144.04(IV)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, and Delaware DOT to include the teachings as taught by Thrun because “whatever a robot infers about its environment is plagued by systemic, correlated errors. Accommodating such systemic errors is key to building maps successfully” [Thrun, bottom page 2 and top page 3].
Shen in view of Hayes, Fujii, Deleware DOT, and Thrun does not explicitly teach, however Johnson teaches:
an altimeter (sensors within each mobile computing device 105a (e.g., atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a) can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) configured to produce readings indicative of altitude of the [patient transport] apparatus (atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a [0034]) to determine an arrangement of floors in the of the facility and location of elevators (can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) extending between the determined arrangement of floors in the facility (FIGS. 2A-2C are flowcharts illustrating the steps of program code, floor plan mapping client software 120 and floor plan mapping server software 140, for generating an image of a floor plan based on data collected from each mobile computing device 105a, which is connected to network 102, having location tracking functionality. An accurate floor plan of a facility on an electronic map can be generated, based on the data collected from each mobile computing device 105a that comes into the facility. [0024]),
and a server (fig. 1, server 105b) being configured receive the readings indicative of a path and an altitude (Mobile computing device 105a and server computer 105b can interact and exchange data (i.e., communicate) with each other via network 102. [0020]; examiner notes that the data includes pathing and altitude data as mapped above.) of the [patient transport] apparatuses (fig. 1, mobile computing device 105a)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, and Thrun to include the teachings as taught by Johnson because “software analytics can be utilized with the program code to more accurately determine each floor, staircase, and elevator within the facility selected. Specifically, the software analytics includes identifying patterns within velocity, distance, and time computations that are based on the data collected from each mobile computing device 105a.” [Johnson, 0034]. This allows for more accurate map generation and allows for the various levels to be connected to each other properly to create a full 3D representation of the building as well as the people and objects within the building.
Regarding claim 3:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
the server is further configured to log locations of the [patient transport] apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark [0068]) in response to: 
and a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes further teaches:
the sensors recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
Fujii further teaches:
the sensors recognizing other [patient] transport apparatuses when the sensors are located proximate to the other [patient] transport apparatuses (It is worth noting that the goal of our method is to allow equipped vehicles (i) to recognize the presence of non-equipped vehicles, and (ii) to estimate the positions of equipped vehicles more accurately than GPS and those of non-equipped vehicles. To achieve the second goal, each equipped vehicle uses multilateral range measurements from different vehicles (i.e. relative position information brought by ranging sensors). This enables to use GPS positions of nearby vehicles as “anchors”, and multilateration mitigates the GPS errors that those “anchors” originally contain. In addition, such multilateration can be explored to detect non-equipped vehicles to accomplish the first goal. However, due to asynchronous and distributed execution of position estimation, the “vehicle map” recognized by each equipped vehicle may be different from others. [page 2]).
Regarding claim 5:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
the server is configured to generate the virtual map (the data related to multiple device perceived landmarks is provided to a server system by a plurality of mobile devices. The server system is then configured to generate one or more pathway maps from the data [0004]) by analyzing the paths or the refined paths to hypothesize existence of landmarks of the facility (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]; environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031]).
Regarding claim 6:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 5, upon which this claim is dependent.
Shen further teaches:
the server (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]) is configured to test hypothesized existence of landmarks (environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031])
Thrun further teaches:
[the server] is configured to test hypothesized existence of landmarks (Fig. 2, circles representing confirmed landmarks and dots representing failed landmark hypothesis; Additional dots in Figure 2 depict hypotheses for the location of additional landmarks whose evidence is too weak for them to be included in the map [page 8]) using one or more of a particle filter (a Rao-Blackwellized particle filter [page 10]) and a Kalman filter (the only algorithms that are capable of estimating the full posterior are based on Kalman filters or extensions thereof, such as mixture of Gaussian methods [30], or a Rao-Blackwellized particle filter [page 10]).
Regarding claim 7:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 5, upon which this claim is dependent.
Shen further teaches:
the server is configured to orient the paths, the refined paths or the virtual map to the reference point designator (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]; examiner notes the mobile data are always moving so by combining multiple devices data, "common reference points" are used as the anchors to properly orient the different data sources.).
Regarding claim 8:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
a plurality of access points configured to be disposed throughout the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to receive the readings from the [patient transport] apparatuses (The communication interfaces 304 are utilized to measure the RSS of signals from wireless access points [0039]) and send the readings to the server over the network (the communication interfaces 304 may also be utilized to connect with one or more wireless access points to communicate data to and from a server [0039]).
Regarding claim 11:
Shen teaches:
A method (methods for performing techniques described herein are discussed in detail below [0059]) for generating a virtual map of a facility using a plurality of [patient transport] apparatuses being located in the facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]) and being equipped with sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) [0013]), and a server (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) coupled to the sensors over a network (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]), the method comprising: 
producing readings with the sensors as the [patient transport] apparatuses move in the facility (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]);
receiving the readings indicative of a path and [an altitude] of the [patient transport] apparatuses (A pathway 108 is a designated path that mobile device users repeatedly walk on, such as a hallway, corridor, passageway of a building, a sidewalk, a road or other pathway. Pathway 108 is typically a constrained area in which all walkers move in substantially the same directions and originations. For example, a hallway with mostly back and forth motion. [0021]) over the network with the server (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]);
logging locations of the [patient transport] apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark [0068]) in response to one or more of: 
and a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
and analyzing the readings with the server to generate the virtual map of the facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
Hayes also teaches:
producing readings with the sensors as the patient transport apparatuses move in the facility (accesses data indicating locations of each of the plurality of access points, generates a first location estimate of the person support apparatus based upon the signal strength data and the data indicating locations of each of the plurality of access points, and generates a second location estimate of the person support apparatus based upon the unique identifier. [0016]);
receiving the readings over the network with the server (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
a plurality of patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) being located in the facility (A location detection system for person support apparatuses includes multiple network wireless access points that communicate with a plurality of mobile transceivers positioned on board the person support apparatuses.) and being equipped with sensors (fig. 2, location detector 102),
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box));
the sensors recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Shen in view of Hayes does not explicitly teach, however Fujii teaches:
producing readings with the sensors (We assume that some vehicles are equipped with DSRC/WAVE communication devices. They are called equipped vehicles, and vehicles without those devices are called non-equipped vehicles. [page 2]) recognizing other [patient] transport apparatuses (Each equipped vehicle has a unique 48-bit MAC address according to the IEEE 802.11p standard. We call the vehicles which exist in the wireless range of vehicle i nearby vehicles of vehicle i. Since many safety applications require every vehicle to advertise its current position every 100ms, our proposed system assumes 100ms as a time unit (i.e. time slot interval), and equipped vehicles update positions of nearby vehicles every time slot. [page 2]; It is worth noting that the goal of our method is to allow equipped vehicles (i) to recognize the presence of non-equipped vehicles, and (ii) to estimate the positions of equipped vehicles more accurately than GPS and those of non-equipped vehicles. To achieve the second goal, each equipped vehicle uses multilateral range measurements from different vehicles (i.e. relative position information brought by ranging sensors). This enables to use GPS positions of nearby vehicles as “anchors”, and multilateration mitigates the GPS errors that those “anchors” originally contain. In addition, such multilateration can be explored to detect non-equipped vehicles to accomplish the first goal. However, due to asynchronous and distributed execution of position estimation, the “vehicle map” recognized by each equipped vehicle may be different from others. [page 2]) in the facility (examiner notes the space of the network of cars participating in the V2V communication is being interpreted at “the facility”.)
real-time traffic of the [patient] transport apparatuses (This paper has proposed a cooperative vehicle positioning system which provides accurate positions for ITS applications in real-time under the situation where some vehicles have GPS receivers and ranging sensors such as millimeter wave radar sensors and DSRC/WAVE communication devices [page 5]) within the facility (examiner notes the space of the network of cars participating in the V2V communication is being interpreted at “the facility”.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Fujii to provide a positioning system which “could reduce position errors of vehicles for average 85% and recognize 70% of all nearby vehicles with an error of less 1m. [Fujii, page 5]”.
Shen in view of Hayes and Fujii does not explicitly teach, however Delaware DOT teaches:
and a layer (see menu on left that can turn on and off the layers (i.e. generate)) incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) comprising real-time traffic of the [patient] transport apparatuses (colored dots represent condition of the traffic in real time) within the facility (Delaware is the defined bounds (i.e. facility) in this use but can be combined with Shen and Hayes as shown above to work in any facility (i.e. define bounds))
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes and Fujii to include the teachings as taught by Delaware DOT to provide a map that is updateable in real time with pertinent information.
Shen in view of Hayes, Fujii, and Delaware DOT do not teach, however Thrun teaches:
aligning logged locations of the [patient transport] apparatuses (fig. 4, raw data in 4a being aligned in 4b; fig. 5a and 5c; Figure 5a shows an example of a data set mapped using EM. In this specific example, the robot measures 28 landmarks that are perceptually indistinguishable. These landmarks correspond to corners, intersections and distinctive places [page 13]);
and merging the paths of the [patient transport] apparatuses to generate refined paths (aligning the landmark locations as shown in fig. 5a results in the merging of the paths as shown in 5c; examiner notes that while the merged paths taught by Thrun shows multiple passes from a single robot, though duplication of parts (multiple robots each doing one pass) has no patentable significance. See MPEP 2144.04(IV)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, and Delaware DOT to include the teachings as taught by Thrun because “whatever a robot infers about its environment is plagued by systemic, correlated errors. Accommodating such systemic errors is key to building maps successfully” [Thrun, bottom page 2 and top page 3].
Shen in view of Hayes, Fujii, Deleware DOT, and Thrun does not explicitly teach, however Johnson teaches:
including readings with an altimeter (sensors within each mobile computing device 105a (e.g., atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a) can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) indicative of an altitude of the [patient transport] apparatus (atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a [0034]);
receive the readings indicative of a path and an altitude (Mobile computing device 105a and server computer 105b can interact and exchange data (i.e., communicate) with each other via network 102. [0020]; examiner notes that the data includes pathing and altitude data as mapped above.) of the [patient transport] apparatuses (fig. 1, mobile computing device 105a)
a determined arrangement of floors in the of the facility and a location of elevators (can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) extending between the determined arrangement of floors in the facility (FIGS. 2A-2C are flowcharts illustrating the steps of program code, floor plan mapping client software 120 and floor plan mapping server software 140, for generating an image of a floor plan based on data collected from each mobile computing device 105a, which is connected to network 102, having location tracking functionality. An accurate floor plan of a facility on an electronic map can be generated, based on the data collected from each mobile computing device 105a that comes into the facility. [0024]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, and Thrun to include the teachings as taught by Johnson because “software analytics can be utilized with the program code to more accurately determine each floor, staircase, and elevator within the facility selected. Specifically, the software analytics includes identifying patterns within velocity, distance, and time computations that are based on the data collected from each mobile computing device 105a.” [Johnson, 0034]. This allows for more accurate map generation and allows for the various levels to be connected to each other properly to create a full 3D representation of the building as well as the people and objects within the building.
Regarding claim 13:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 11, upon which this claim is dependent.
Shen further teaches:
logging, with the sensors, locations of the patient transport apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark [0068]) in response to one or more of: 
and recognizing, with a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility), [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes further teaches:
recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
Fujii further teaches:
the sensors recognizing other [patient] transport apparatuses when the sensors are located proximate to the other [patient] transport apparatuses (It is worth noting that the goal of our method is to allow equipped vehicles (i) to recognize the presence of non-equipped vehicles, and (ii) to estimate the positions of equipped vehicles more accurately than GPS and those of non-equipped vehicles. To achieve the second goal, each equipped vehicle uses multilateral range measurements from different vehicles (i.e. relative position information brought by ranging sensors). This enables to use GPS positions of nearby vehicles as “anchors”, and multilateration mitigates the GPS errors that those “anchors” originally contain. In addition, such multilateration can be explored to detect non-equipped vehicles to accomplish the first goal. However, due to asynchronous and distributed execution of position estimation, the “vehicle map” recognized by each equipped vehicle may be different from others. [page 2]).
Regarding claim 15:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 11, upon which this claim is dependent.
Shen further teaches:
the server generating the virtual map (the data related to multiple device perceived landmarks is provided to a server system by a plurality of mobile devices. The server system is then configured to generate one or more pathway maps from the data [0004]) by analyzing the paths or the refined paths to hypothesize existence of landmarks of the facility (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]; environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031]).
Regarding claim 16:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 15, upon which this claim is dependent.
Shen further teaches:
the server (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]) testing hypothesized existence of landmarks (environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031])
Thrun further teaches:
testing hypothesized existence of landmarks (Fig. 2, circles representing confirmed landmarks and dots representing failed landmark hypothesis; Additional dots in Figure 2 depict hypotheses for the location of additional landmarks whose evidence is too weak for them to be included in the map [page 8]) using one or more of a particle filter (a Rao-Blackwellized particle filter [page 10]) and a Kalman filter (the only algorithms that are capable of estimating the full posterior are based on Kalman filters or extensions thereof, such as mixture of Gaussian methods [30], or a Rao-Blackwellized particle filter [page 10]).
Regarding claim 17:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 15, upon which this claim is dependent.
Shen further teaches:
orienting, with the server, the paths, the refined paths or the virtual map to the reference point designator (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]; examiner notes the mobile data are always moving so by combining multiple devices data, "common reference points" are used as the anchors to properly orient the different data sources.).
Regarding claim 18:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 11, upon which this claim is dependent.
Shen further teaches:
receiving the readings from the patient transport apparatuses (The communication interfaces 304 are utilized to measure the RSS of signals from wireless access points [0039]) with a plurality of access points disposed throughout the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and sending, with the access points, the readings over the network to the server (the communication interfaces 304 may also be utilized to connect with one or more wireless access points to communicate data to and from a server [0039]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542), Fujii (Cooperative Vehicle Positioning via V2V Communications and Onboard Sensors – NPL), and Delaware DOT (NPL), Thrun (NPL)(Robotic Mapping from IDS), and Johnson (U.S. Pub. No. 2015/0049959) in further view of Ekahau (NPL).
Regarding claim 9:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson discloses all the limitations of claim 1, upon which this claim is dependent.
Delaware DOT further teaches:
the server (the website is inherently held on and runs through a server) is configured to generate a layer (see menu on left that can turn on and off the layers (i.e. generate)) to be incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) wherein the layer comprises one or more of:
links to camera images of the facility (yellow dots represent cameras that bring up a live feed when selected);
Hayes further teaches:
and tracked states of a portable computing device located within the facility (Asset tracking systems 242 may also be integrated into the network 232. Such systems 242 may include those offered by Radianse, Inc., Versus Technology, Inc. or others to track assets throughout the healthcare facility. In some embodiments, the location detection system 2220 is intended to operate independently of the asset tracking system 242 to specifically identify the location, e.g., room and zone, of the patient handling devices 222. In other embodiments, the location detection system 2220 of the present invention is intended to work in conjunction with the asset tracking system 242 to identify the location of the patient handling devices 222 in the healthcare facility. [0133]);
Shen in view of Hayes, Fujii, and Delaware DOT does not teach, however Ekahau teaches:
real-time signal strengths of access points disposed throughout the facility (figure on page 7 showing colored heat map showing the signal strength of wireless access points);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson to include the teachings as taught by Ekahau to make sure the area has proper signal coverage to properly monitor and receive data from the sensors. 
Regarding claim 19:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson discloses all the limitations of claim 11, upon which this claim is dependent.
Delaware DOT further teaches:
the server (the website is inherently held on and runs through a server) generating a layer (see menu on left that can turn on and off the layers (i.e. generate)) to be incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) wherein the layer comprises one or more of:
links to camera images of the facility (yellow dots represent cameras that bring up a live feed when selected);
Hayes further teaches:
and tracked states of a portable computing device located within the facility (Asset tracking systems 242 may also be integrated into the network 232. Such systems 242 may include those offered by Radianse, Inc., Versus Technology, Inc. or others to track assets throughout the healthcare facility. In some embodiments, the location detection system 2220 is intended to operate independently of the asset tracking system 242 to specifically identify the location, e.g., room and zone, of the patient handling devices 222. In other embodiments, the location detection system 2220 of the present invention is intended to work in conjunction with the asset tracking system 242 to identify the location of the patient handling devices 222 in the healthcare facility. [0133]);
Shen in view of Hayes, Fujii, and Delaware DOT does not teach, however Ekahau teaches:
real-time signal strengths of access points disposed throughout the facility (figure on page 7 showing colored heat map showing the signal strength of wireless access points);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson to include the teachings as taught by Ekahau to make sure the area has proper signal coverage to properly monitor and receive data from the sensors.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542), Fujii (Cooperative Vehicle Positioning via V2V Communications and Onboard Sensors – NPL), and Delaware DOT (NPL), Thrun (NPL)(Robotic Mapping from IDS), and Johnson (U.S. Pub. No. 2015/0049959) in further view of Schofield (U.S. Pub. No. 2002/0003571).
Regarding claim 10:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson discloses all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
the sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor... [0013]) comprise one or more of: 
velocity sensors configured to produce readings indicative of velocities of the [patient transport] apparatuses (velocity [0013]);
accelerometers configured to produce readings indicative of accelerations of the [patient transport] apparatuses or readings used to derive velocities, positions or inclinations of the patient transport apparatuses (accelerometers [0013]);
gyroscopes configured to produce readings indicative of direction of the [patient transport] apparatuses (gyroscopes [0013]);
magnetometers configured to produce readings indicative of direction of the [patient transport] apparatuses (magnetometers [0013]);
and GPS sensors to produce readings indicative of positions of the [patient transport] apparatuses (GPS [0013]).
Hayes further teaches:
infrared sensors configured to produce readings for recognition of other patient transport apparatuses (fig. 12; In one embodiment, the locator 252 includes at least one infrared transmitter 256 for transmitting the unique location identifier to the receiver 254 and the receiver 254 includes a housing supporting at least one infrared sensor 258 for receiving the unique location identifier from the infrared transmitter 256. In this instance, transmitting the unique location identifier from the locator 252 to the patient handling device 222 is further defined as transmitting an infrared location signal from the at least one infrared transmitter 256 of the locator 252 to the at least one infrared sensor 258 of the receiver 254. Those skilled in the art appreciate that other data, besides the unique location identification may also be transmitted from the infrared transmitter 256, e.g., battery strength of a battery 260 in the locator 252, time/date, etc. [0142]);
Shen in view of Hayes, Fujii, and Delaware DOT does not teach, however Schofield teaches:
altimeters configured to produce readings indicative of altitudes of the [patient transport] apparatuses (an altitude readout [0373]; examiner notes that in order to display an altitude the vehicle would inherently have means to measure the altitude);
tachometers configured to produce readings indicative of rotational speeds of wheels of the [patient transport] apparatuses (a tachometer display [0010]; examiner notes that the tachometer display, while note explicitly stated, is used to measure the rotational speed of the wheels as is known in the art for vehicles);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson to include the teachings as taught by Schofield to measure and provide data to help with calculations relating to the movements of the patient transport apparatuses.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542), Thrun (NPL)(Robotic Mapping from IDS), and Johnson (U.S. Pub. No. 2015/0049959) in further view of Stipes (U.S. Pub. No. 2014/0379256).
Regarding claim 21:
Shen teaches:
A mapping system (a system for generating pathway maps [0003]) comprising: 
[a plurality of patient transport] apparatuses (mobile devices (such as mobile/smart phones or tablets) [0013]) configured to be located in a facility (such as indoor location-based services, by leveraging the fact that many people walk in buildings [0013]) and being equipped with sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) [0013]) configured to produce readings as the [patient transport] apparatuses move in the facility (may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]),
and a server being configured to: receive the readings indicative of a path and [an altitude] of the [patient transport] apparatuses (A pathway 108 is a designated path that mobile device users repeatedly walk on, such as a hallway, corridor, passageway of a building, a sidewalk, a road or other pathway. Pathway 108 is typically a constrained area in which all walkers move in substantially the same directions and originations. For example, a hallway with mostly back and forth motion. [0021]) over a network (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) and to analyze the readings to generate a virtual map of the facility based on analysis of the readings (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
log locations of the [patient transport] apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark [0068]) in response to one or more of: 
and a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes also teaches:
a server being configured to receive the readings over a network (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
a plurality of patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) configured to be located in a facility (A location detection system for person support apparatuses includes multiple network wireless access points that communicate with a plurality of mobile transceivers positioned on board the person support apparatuses.) and being equipped with sensors (fig. 2, location detector 102) configured to produce readings as the patient transport apparatuses move in the facility (In one embodiment, some of the patient support apparatuses 20 are able to determine their location within a healthcare facility 98 by way of a location system that utilizes a plurality of stationary modules 100 and stationary module transceivers 102. [0102]),
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box));
the sensors recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Shen in view of Hayes does not teach, however Thrun teaches:
align logged locations of the [patient transport] apparatuses (fig. 4, raw data in 4a being aligned in 4b; fig. 5a and 5c; Figure 5a shows an example of a data set mapped using EM. In this specific example, the robot measures 28 landmarks that are perceptually indistinguishable. These landmarks correspond to corners, intersections and distinctive places [page 13]);
and merge the paths of the [patient transport] apparatuses to generate refined paths (aligning the landmark locations as shown in fig. 5a results in the merging of the paths as shown in 5c; examiner notes that while the merged paths taught by Thrun shows multiple passes from a single robot, though duplication of parts (multiple robots each doing one pass) has no patentable significance. See MPEP 2144.04(IV)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Thrun because “whatever a robot infers about its environment is plagued by systemic, correlated errors. Accommodating such systemic errors is key to building maps successfully” [Thrun, bottom page 2 and top page 3].
Shen in view of Hayes, and Thrun does not explicitly teach, however Johnson teaches:
an altimeter (sensors within each mobile computing device 105a (e.g., atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a) can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) configured to produce readings indicative of altitude of the [patient transport] apparatus (atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a [0034]) for determining how many floors exists (sensors within each mobile computing device 105a (e.g., atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a) can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]; examiner notes that as the facility is mapped the number of floors would be determined based on the delineation of the data versus altitude.)  and a location of elevators (can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]) extending between the determined arrangement of floors in the facility (FIGS. 2A-2C are flowcharts illustrating the steps of program code, floor plan mapping client software 120 and floor plan mapping server software 140, for generating an image of a floor plan based on data collected from each mobile computing device 105a, which is connected to network 102, having location tracking functionality. An accurate floor plan of a facility on an electronic map can be generated, based on the data collected from each mobile computing device 105a that comes into the facility. [0024]) along with locations and lengths of ramps in the facility (Moreover, software analytics can be utilized with the program code to more accurately determine each floor, staircase, and elevator within the facility selected. Specifically, the software analytics includes identifying patterns within velocity, distance, and time computations that are based on the data collected from each mobile computing device 105a. In the disclosed embodiment, an accelerometer within each mobile computing device 105a can be utilized to compute the velocity for the software analytics mentioned above. Furthermore, sensors within each mobile computing device 105a (e.g., atmospheric pressure sensors for determining pressure changes based on a change in altitude of a mobile computing device 105a) can be utilized by the program code to increase the accuracy of the program code determining each floor, staircase, and elevator within the facility. [0034]; examiner is interpreting that a ramp would fall within the subset of a staircase which Johnson states it is capable of mapping.);
and a server (fig. 1, server 105b) being configured receive the readings indicative of a path and an altitude (Mobile computing device 105a and server computer 105b can interact and exchange data (i.e., communicate) with each other via network 102. [0020]; examiner notes that the data includes pathing and altitude data as mapped above.) of the [patient transport] apparatuses (fig. 1, mobile computing device 105a)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, and Thrun to include the teachings as taught by Johnson because “software analytics can be utilized with the program code to more accurately determine each floor, staircase, and elevator within the facility selected. Specifically, the software analytics includes identifying patterns within velocity, distance, and time computations that are based on the data collected from each mobile computing device 105a.” [Johnson, 0034]. This allows for more accurate map generation and allows for the various levels to be connected to each other properly to create a full 3D representation of the building as well as the people and objects within the building.
Stipes also teaches:
an altimeter (The altimeter 140 [0021]) configured to produce readings indicative of altitude of the patient transport apparatus (The altimeter 140 may be embodied as a barometric altimeter or any other suitable device for measuring changes in altitude. In embodiments in which the altimeter 140 is employed, the altimeter 140 may be configured to automatically detect floor or level changes or other changes in altitude within a building or environment. The GPS unit 150, if employed, may be used to conduct georegistration of data collected. In some cases, the GPS unit 150 may be connected to the system via USB ports or other interface mechanisms which may form a portion of the communication unit 160. [0021]) for determining how many floors exist in the facility (the altimeter 140 may be configured to automatically detect floor or level changes or other changes in altitude within a building or environment. [0021]; examiner notes that by being able to “automatically detect floor level” one having ordinary skill in the art at the time of filing would have been able to use that information to determine how many floors exist in the facility as the reading would have some maximum number that are never exceeded, denoting the top floor. See MPEP 2144.08.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Thrun, and Johnson to include the teachings as taught by Stipes “to automatically detect floor or level changes or other changes in altitude within a building or environment” [Stipes, 0021] which allows to provide accurate map data when dealing with 3D positioning of stacked floors.
Regarding claim 22:
Shen in view of Hayes, Thrun, Johnson, and Stipes discloses all the limitations of claim 21, upon which this claim is dependent.
Hayes further teaches:
patient transport apparatuses (fig. 1, patient support apparatus 20)
Stipes further teaches:
wherein the readings are used for determining how many floors exist in the facility (the altimeter 140 may be configured to automatically detect floor or level changes or other changes in altitude within a building or environment. [0021]; examiner notes that by being able to “automatically detect floor level” one having ordinary skill in the art at the time of filing would have been able to use that information to determine how many floors exist in the facility as the reading would have some maximum number that are never exceeded, denoting the top floor. See MPEP 2144.08.), and which floors of the facility each of the patient transport apparatuses is located on (The altimeter 140 may be embodied as a barometric altimeter or any other suitable device for measuring changes in altitude. In embodiments in which the altimeter 140 is employed, the altimeter 140 may be configured to automatically detect floor or level changes or other changes in altitude within a building or environment. The GPS unit 150, if employed, may be used to conduct georegistration of data collected. In some cases, the GPS unit 150 may be connected to the system via USB ports or other interface mechanisms which may form a portion of the communication unit 160. [0021]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542), Fujii (Cooperative Vehicle Positioning via V2V Communications and Onboard Sensors – NPL), and Delaware DOT (NPL), Thrun (NPL)(Robotic Mapping from IDS), and Johnson (U.S. Pub. No. 2015/0049959) in further view of Yaqub (SMARTPHONE-BASED ACCURATE RANGE AND ENERGY EFFICIENT ROUTE SELECTION FOR ELECTRIC VEHICLE – NPL)
Regarding claim 23:
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson disclose all the limitations of claim 1, upon which this claim is dependent.
Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson do not explicitly teach, however Yaqub teaches:
wherein the server is configured to suggest alternative routes to a destination (The alternate rout[e] proposed [page 3]) given elevated levels of traffic congestion along a conventional route (would be based on the energy budget thus it may not essentially be shorter but the most energy efficient (e.g. the route with depression instead of elevation, or favorable wind direction at that instant and location, lesser traffic congestion, fewer stop signs and fewer red traffic light etc.) [page 3]) and/or optimal routes to conserve energy (lesser traffic congestion [page 3]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes, Fujii, Delaware DOT, Thrun, and Johnson to include the teachings as taught by Yaqub because “Accurate Range and Energy Efficient route selection offer potential solution for addressing the range anxiety issue, while also increasing the adoption rate of electric vehicle technology. Our proposed solution is to create a smartphone-based software that assists EV owners in determining the accurate range and the most energy-efficient driving route between two locations, provides the most efficient choice between destinations” [Yaqub, page 1].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665